DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 16-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claims 16-22 are neither a combination nor subcombination of that which is disclosed in claim 1.  Claim 16, the independent claim, is directed towards a grain bin, rather than a hopper bottom for ventilation, as disclosed in the original claims. 
These inventions are distinct from each other, and would be classified and searched separately.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

 Response to Amendment
The amendment filed 28 September 2021 has been entered.  Claims 1, 3, 9, and 11 are currently amended.  Claims 16-22 are newly added.  Claims 12 and 14 are canceled.  Claims 1-11, 13, and 15-22 are currently pending.  Claims 16-22 are withdrawn (see above). 

Response to Arguments
Applicant's arguments filed 28 September 2021 have been fully considered but they are not persuasive. 
The Applicant argues that none of the cited references teach the claims as amended.  The Examiner respectfully disagrees. 
On pages 7-8, the Applicant argues that “neither of the cited Thiessen published patent applications teach or suggest a single toroidal manifold passage extending continuously circumferentially about the sloped hopper wall adjacent to the peripheral edge of the wall”.  
In response to this argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the two Thiessen references each teach certain aspects of the claimed invention.  The limitations are fully cited below, and it is clearly stated how and why such a combination would be obvious to a person of ordinary skill in the art. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant further argues that “neither of the Thiessen references disclose a single inlet opening extended through the hopper wall in communication with the manifold passage in accordance with claim 1”.  The Examiner respectfully disagrees. 
In at least Thiessen ‘044, it is clearly shown that an opening in the hopper bottom wall 14 exists which lets air into the manifold passage (see Fig. 4).  The Applicant goes on to argue that this is not the same as that which is claimed, as Thiessen ‘044 shows multiple such inlets.  The Examiner notes that there is nothing in the claim which would prevent multiple inlets being used.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not having multiple inlets) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
To be clear:  a claim requiring “a single inlet” does not prevent the claim from reading on a piece of prior art which has multiple inlets.  If, instead, the claim required “only one inlet”, it may prevent such an interpretation.  However, even if the wording of the claim were amended to reflect such a limitation, it would certainly be considered a negative claim limitation which does not appear to have basis in the originally filed specification, and would therefore likely be considered an entry of new matter. 
The Applicant further argues that the airflow of Thiessen ‘044 is not directed inwardly.  The Examiner respectfully disagrees. 
While the airflow does travel upwardly from the air outlets, it also travels inwardly (i.e., towards the center of the hopper/grain bin) towards the exhaust system, designated as numbers 39 and 41.  The inward airflow is clearly seen in at least Fig. 4.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the inclusion of the language “a manifold duct supported above the hopper wall to define a single toroidal manifold passage therein extending continuously circumferentially about the sloped hopper wall adjacent to the upper peripheral edge of the hopper wall”.  In particular, it is unclear if the element which extends “continuously circumferentially about the sloped hopper wall” is the manifold duct or the manifold passage defined within the manifold duct.  For the purposes of this examination, this claim is interpreted as follows:  “a manifold duct supported above the hopper wall to define a single toroidal manifold passage therein--, the manifold duct-- extending continuously circumferentially about the sloped hopper wall adjacent to the upper peripheral edge of the hopper wall”.  The Examiner notes that the alternate interpretation, which would instead say that the manifold passage extends continuously circumferentially about the sloped hopper wall, would be rejected at least under 35 U.S.C. 112(a), and would further trigger the rejection of at least claim 10 under 35 U.S.C. 112(d). 
Claim 3 recites the limitation “the outlet duct”.  There is insufficient antecedent basis for this limitation in the claim, as “an outlet duct” has not been previously introduced.  An outlet duct is not introduced until claim 11, and no structural requirements of an “outlet duct” are listed in claim 3, aside from requiring “an upright boundary wall”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 fails to further limit the subject matter of claim 1, from which claim 9 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiessen ‘044 (Published U.S. Patent Application No. 20140378044) in view of Thiessen ‘833 (Published U.S. Patent Application No. 20130295833).
Regarding claim 1, Thiessen ‘044 (Fig. 2-4) teaches a hopper bottom for supporting a cylindrical side wall of a grain bin above a foundation, the hopper bottom comprising: 
a sloped hopper wall having an inverted cone shape so as to taper downwardly and inwardly from an upper peripheral edge at a top end of the hopper wall to a central opening at a bottom end of the hopper wall (Para. 32, “hopper bottom wall 14 which is generally conical in shape so as to taper downwardly and inwardly from a circular top edge 16 to a central discharge opening 18 at the bottom end”), the peripheral edge being arranged to support the cylindrical side wall of the grain bin thereabove (see Fig. 4, cylindrical side wall 24 is supported on the circular top edge 16); 
a plurality of upright support members (plurality of support legs 22) supporting the hopper wall above the foundation (see Fig. 4), each upright support member spanning between a bottom end arranged to be supported on the foundation and a top end supporting the hopper wall thereon (see Fig. 4); 
a manifold duct supported above the hopper wall to define a manifold passage therein (lateral ducts 35)--, the manifold duct-- extending adjacent to the peripheral edge of the hopper wall (see Fig. 4, lateral ducts 35 are adjacent to the circular top edge 16); 
a plurality of outlet openings formed in the manifold duct adjacent the sloped hopper wall and in communication from the manifold passage to an interior of the sloped hopper wall for open communication with the grain bin thereabove (Para. 50, “each lateral channel 35 communicates from an outer end at the perimeter side wall in communication with a respective one of the inlet ducts 34, or more directly with a respective one of the passageways in the legs 22 by an opening through the bottom wall of the housing” and Para. 51, “perforations in the lateral channels 35 permit any aeration flow directed therein to be communicated upwardly through the perforations into the hollow interior of the bin”, wherein the openings from the inlet ducts 34/legs 22 form the outlet openings and the perforations ensure the communication between the outlet openings and the grain bin), the outlet openings being located at circumferentially spaced apart locations relative to one another to direct air inwardly (see Fig. 2, the lateral ducts 35 and therefore the inlets to the lateral ducts 35 forming the outlet openings are located at circumferentially spaced apart locations relative to one another and direct air into the grain bin); 
a single inlet opening extending through the hopper wall in communication with the manifold passage (see Fig. 4, opening in hopper bottom wall 14 at the support leg 22), the inlet opening being arranged for communication with a blower (blower 32) so as to be arranged to direct ventilation air from the blower and into the grain bin through the manifold passage (see Fig. 4, airflow is indicated by arrows).
Thiessen ‘044 is silent regarding the manifold duct defining a manifold passage extending circumferentially about the hopper wall. 
However, Thiessen ‘833 (Fig. 3) teaches a hopper bottom for supporting a cylindrical side wall (cylindrical side wall 14) of a grain bin, the hopper bottom comprising: 
a sloped hopper wall (inner hopper wall 60; outer cylindrical wall 56 and floor structure 50) having a peripheral edge at a top end of the hopper wall (peripheral edge 62; top edge 58) to a central opening at a bottom end of the hopper wall (central opening 64), the peripheral edge being arranged to support the cylindrical side wall of the grain bin thereabove (see Fig. 3); 
a manifold duct supported above the hopper wall to define a single toroidal manifold passage therein (manifold space 71)--, the manifold duct-- extending continuously circumferentially about the hopper wall adjacent to the peripheral edge of the hopper wall (the manifold duct is defined between the inner hopper wall 60, the floor structure 50, and the outer cylindrical wall 56, and each of those physical structures extends continuously circumferentially about the hopper wall, meaning the duct itself extends continuously circumferentially about the hopper wall); 
a plurality of outlet openings formed in the manifold duct adjacent the sloped hopper wall and in communication from the manifold passage to an interior of the sloped hopper wall for open communication with the grain bin thereabove (plurality of ventilation openings 72), the outlet openings being located at circumferentially spaced apart locations relative to one another to direct air inwardly (Para. 48, “plurality of ventilation openings 72 are again provided in the hopper wall for communication between the manifold space 71 and the interior of the grain bin thereabove. The ventilation openings are provided at circumferentially spaced positions about the central area”; the air is directed inwardly into the grain bin); 
a single inlet opening extending through the hopper wall in communication with the manifold passage (inlet opening 74), the inlet opening being arranged for communication with a blower (blower 76) so as to be arranged to direct ventilation air from the blower and into the grain bin through the manifold passage (Para. 49, “air is directed from the blower into the defined manifold space for being subsequently directed upwardly through the respective ventilation openings and into the interior of the grain bin”).
It would have been obvious to one skilled in the art at the time of the invention to include the manifold passage extending continuously circumferentially about the hopper wall by combining prior art elements according to known methods to yield predictable results as taught by Thiessen ‘833 into the teachings of Thiessen ‘044 because it does no more than yield predictable results of ensuring that the airflow is evenly distributed about the manifold and therefore the hopper circumference, as the alternate structure disclosed by Thiessen ‘044 could result in uneven airflow distribution, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 2, Thiessen ‘044 in view of Thiessen ‘833 teaches the hopper bottom according to claim 1 wherein an upper boundary of the manifold duct is sloped downwardly and inwardly from an outer edge of the duct (Thiessen ‘044: see Fig. 4, upper boundary of lateral ducts 35 is sloped downwardly and inwardly from an outer edge of the duct; Thiessen ‘833:  see Fig. 3, upper boundary of the manifold space 71 is sloped downwardly and inwardly).

Regarding claim 3, Thiessen ‘044 in view of Thiessen ‘833 teaches the hopper bottom according to claim 1 wherein the outlet openings are located within an upright boundary wall of --an-- outlet duct (Thiessen ‘044: Para. 50, “each lateral channel 35 communicates from an outer end at the perimeter side wall in communication with a respective one of the inlet ducts 34”, as the inlet ducts 34 are vertically oriented, the outlet opening which feeds air into the lateral channel 35 would necessarily be in an upright boundary wall of the outlet duct, here defined as inlet duct 34).

Regarding claim 4, Thiessen ‘044 in view of Thiessen ‘833 teaches the hopper bottom according to claim 1 wherein a lower boundary of the manifold duct is defined by a portion of the hopper wall (Thiessen ‘044:  see Fig. 4; Thiessen ‘833:  see Fig. 3) and an upper boundary of the manifold duct is defined by a plate which is supported spaced above of the hopper wall (Thiessen ‘044:  see Fig. 4; Thiessen ‘833:  see Fig. 3).

Regarding claim 5, Thiessen ‘044 in view of Thiessen ‘833 teaches the hopper bottom according to claim 4 wherein the plate defining the upper boundary of the manifold duct is frustoconical in shape (Thiessen ‘833:  see Fig. 3, inner hopper wall 60 is frustoconical in shape).

Regarding claim 7, Thiessen ‘044 in view of Thiessen ‘833 teaches the hopper bottom according to claim 1 wherein an inner boundary of the manifold duct is defined by an inner wall which is cylindrical in shape (Thiessen ‘833: Para. 47, “hopper wall is joined to the floor structure about part of the circumference of the central opening 64”, wherein the central opening 64 is circular, meaning the inner wall is cylindrical in shape).

Regarding claim 9, Thiessen ‘044 in view of Thiessen ‘833 teaches the hopper bottom according to claim 1 wherein the manifold duct extends about a circumference of the hopper wall (Thiessen ‘044: Para. 19, “the inlet ducting includes a plurality of upright channels extending upwardly along the upright wall of the storage bin at circumferentially spaced apart positions which are in communication with the blower so as to be arranged to direct respective portions of the aerating flow upwardly therethrough”, so any manifold connecting each of the ducting elements would need to extend substantially about the full circumference of the hopper wall; Thiessen ‘833: Para. 47, “a manifold space enclosed between the hopper wall and the cylindrical wall about the remaining perimeter area not occupied by the chute 68”, so the manifold extends substantially about the full circumference of the hopper wall).

Regarding claim 10, Thiessen ‘044 in view of Thiessen ‘833 teaches the hopper bottom according to claim 9 further comprising a divider wall spanning the manifold duct (Thiessen ‘833:  Para. 47, “two side walls 66 spanning radially between the central area and the perimeter of the floor and spanning a full height between the floor and the hopper wall”) at a location diametrically opposite from the inlet opening such that the manifold passage is generally C-shaped and the inlet opening is in communication with the manifold at a central location between opposing ends of the manifold passage (Thiessen ‘833:  see Fig. 3, the blower 76 and inlet opening 74 are shown opposite to the two side walls 66).

Regarding claim 11, Thiessen ‘044 in view of Thiessen ‘833 teaches the hopper bottom according to claim 1 further comprising an outlet duct (Thiessen ‘044:  lateral ducts 35) in communication with at least one of the outlet openings (Thiessen ‘044:  see Fig. 4), and the outlet duct extends downwardly along the hopper wall from the outlet opening to terminate in a bottom discharge opening of the outlet duct (Thiessen ‘044:  Para. 46, “lateral ducts 35 extending downwardly and inwardly from the perimeter wall of the storage bin along the hopper bottom wall 14 towards the central discharge 18”, wherein the lowermost perforations in the lateral ducts 35 form the bottom discharge opening).

Regarding claim 15, Thiessen ‘044 in view of Thiessen ‘833 teaches the hopper bottom according to claim 1 further comprising an inlet duct extending downwardly from the inlet opening in the hopper wall to a bottom end coupled to the blower (Thiessen ‘044: Para. 33, “Each of the legs 22 comprises a hollow tubular member defining a duct or passage therethrough”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiessen ‘044 (Published U.S. Patent Application No. 20140378044) in view of Thiessen ‘833 (Published U.S. Patent Application No. 20130295833) as applied to claim 4 above, and further in view of Collins et al. (U.S. Patent No. 3365813).
Regarding claim 6, Thiessen ‘044 in view of Thiessen ‘833 teaches the hopper bottom according to claim 4. 
Thiessen ‘044 in view of Thiessen ‘833 is silent regarding the plate defining the upper boundary of the manifold duct being parallel to the hopper wall. 
However, Collins (Fig. 4) teaches a hopper (grain dryer 10) wherein the plate defining the upper boundary of the manifold duct (side walls 16, 17) is parallel to the hopper wall (wing sections 24, 25; Col. 3 ll. 1, “two parallel rows of three hopper sections”).
It would have been obvious to one skilled in the art at the time of the invention to include the parallel duct walls by combining prior art elements according to known methods to yield predictable results as taught by Collins into the teachings of Thiessen ‘044 in view of Thiessen ‘833 because it does no more than yield predictable results of ensuring a smooth transfer of grain (or other granular material) from one surface to another, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Furthermore, Thiessen ‘044 in view of Thiessen ‘833 discloses the hopper bottom and manifold, but is silent as to the bounding manifold walls being parallel to each other.  Applicant has not disclosed that having the duct walls parallel to each other solves any stated problem or is for any particular purpose.  Moreover, it appears that the relative angle of the walls would perform equally well with a different relative orientation.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the duct walls parallel to each other, as shown in Collins, because such a relative orientation does not appear to provide unexpected results. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiessen ‘044 (Published U.S. Patent Application No. 20140378044) in view of Thiessen ‘833 (Published U.S. Patent Application No. 20130295833) as applied to claim 7 above, and further in view of Gullickson (U.S. Patent No. 4520714).
Regarding claim 8, Thiessen ‘044 in view of Thiessen ‘833 teaches the hopper bottom according to claim 7. 
It is not clear if Thiessen ‘044 in view of Thiessen ‘833 teaches the outlet openings being located in the inner wall of the manifold duct.  While Thiessen ‘044 discloses perforated openings along the length of the lateral ducts 35, it is not clear if it is disclosed that the distal ends of the lateral ducts 35, analogous to the inner wall of the manifold duct, possess openings. 
However, Gullickson (Fig. 1) teaches an aeration manifold (manifold 3), wherein the outlet openings are located at the distal end of the lateral ducts (see Fig. 1, each of the outlet ducts 6 has an opening at its end through which air flows). 
Thiessen ‘044 in combination with Thiessen ‘833 and Gullickson teaches that which is claimed. 
It would have been obvious to one skilled in the art at the time of the invention to include the outlet openings at the distal end of the lateral ducts, thereby positioning the outlet openings at the inner wall of the manifold duct, by combining prior art elements according to known methods to yield predictable results as taught by Gullickson into the teachings of Thiessen ‘044 in view of Thiessen ‘833 because it does no more than yield predictable results of ensuring the airflow is provided at a sufficient flow rate and volume, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiessen ‘044 (Published U.S. Patent Application No. 20140378044) in view of Thiessen ‘833 (Published U.S. Patent Application No. 20130295833) as applied to claim 11 above, and further in view of Cottrell (U.S. Patent No. 3713564).
Regarding claim 13, Thiessen ‘044 in view of Thiessen ‘833 teaches the hopper bottom according to claim 11 further comprising a plurality of first outlet ducts (Thiessen ‘044:  lateral channel 35) connected to respective first ones of the outlet openings (Thiessen ‘044:  see Fig. 4, each of the lateral channels 35 is connected to an outlet opening), the first outlet ducts having first discharge openings at inner ends thereof (Thiessen ‘044:  perforations of lateral channels 35).
Thiessen ‘044 in view of Thiessen ‘833 is silent regarding the hopper bottom further comprising a plurality of second outlet ducts connected to respective second ones of the outlet openings, the first outlet ducts having first discharge openings at inner ends thereof which are spaced radially outwardly from second discharge openings at inner ends of the second outlet ducts.
However, Cottrell (Fig. 1-5) teaches a hopper bottom (hopper H) further comprising a plurality of first outlet ducts (still other channels 22) connected to respective first ones of the outlet openings (see connection of branch line L) and a plurality of second outlet ducts (channels 20) connected to respective second ones of the outlet openings (see connection of branch line L), the first outlet ducts having first discharge openings at inner ends thereof which are spaced radially outwardly from second discharge openings at inner ends of the second outlet ducts (see Fig. 5).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the outlet ducts shown by Thiessen ‘044 to include a staggered outlet arrangement, as taught by Cottrell, as doing so takes advantage of the conical shape of the hopper to more efficiently use airflow in a diminishing agitation effect, thereby improving the efficiency of the airflow into the hopper (Cottrell:  Col. 3 ll. 66-Col. 4 ll. 19).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762